Citation Nr: 0939773	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  04-18 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


 
THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
low back injury with L4-5 disc space narrowing and 
retrolisthesis, currently assigned a 10 percent disability 
evaluation.

2.  Entitlement to an increased evaluation for residuals of a 
left shoulder injury, currently assigned a 20 percent 
disability evaluation.

3.  Entitlement to an increased evaluation for residuals of a 
left knee injury with mild degenerative changes, currently 
assigned a 10 percent disability evaluation.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to 
September 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in September 
2007.  The case has since been returned to the Board for 
appellate review.

The issue of entitlement to an increased evaluation for 
residuals of a left knee injury will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to September 23, 2002, the Veteran's residuals of a 
low back injury were not productive of moderate 
intervertebral disc disease with recurring attacks.

3.  Prior to September 26, 2003, the Veteran's residuals of a 
low back injury were not productive of moderate limitation of 
motion; or, a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.   

4.  On or after September 23, 2002, the Veteran's residuals 
of a low back injury have not been productive of 
incapacitating episodes with a total duration of at least two 
weeks but less than four weeks during the past 12 weeks.

5.  On or after September 26, 2003, the Veteran's residuals 
of a low back injury have not been productive of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
and, there is no muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

6.  The Veteran is already assigned the maximum schedular 
criteria for impairment of the clavicle or scapula, and his 
residuals of a left shoulder injury are not productive of 
limitation of motion of the minor arm to 25 degrees from the 
side.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a low back injury with L4-5 disc space 
narrowing and retrolisthesis have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5235-5243, 5292, 
5293, 5295 (2001-2009).

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of a left shoulder injury have not been met. 38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 
5203-5201 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

However, the Federal Circuit recently issued a decision 
vacating the Court's holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be veteran specific."  Similarly, "while a 
veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."  Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. 
Cir. Sep. 4, 2009).  

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice for his claims prior 
to the initial rating decision in March 2003.  Nevertheless, 
the RO did send the Veteran letters in September 2002, May 
2003, May 2004, and October 2007, which did inform him about 
the evidence necessary to substantiate his claims and the 
division of responsibilities in obtaining the evidence.  The 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of the 
case, notice was provided by the AOJ prior to the transfer 
and certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a supplemental statement of the case (SSOC).  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating the claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims.  Viewed in such context, the furnishing of notice 
after the decision that led to this appeal did not compromise 
the essential fairness of the adjudication.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 
353 F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran. 

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate his claims for an increased 
evaluation.  Specifically, the May 2004 and October 2007 
letters stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  The October 2007 letter noted that he could 
submit evidence showing that his service-connected disorder 
had increased in severity.  The letter explained that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The October 2007 
letter further advised the Veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claims and instructed him to provide any evidence 
that he may have pertaining to his claims.  Additionally, the 
February 2004 statement of the case (SOC) and the October 
2004 and March 2009 supplemental statements of the case 
(SSOC) provided him with the rating criteria and notified him 
of the reasons for the denial of his application.  In so 
doing, the SOC and SSOCs informed him of the evidence that 
was needed to substantiate his claims.  

The notice letters also informed the Veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the October 2007 letter indicated that 
a disability rating can be changed when there are changes in 
the condition.  The letter stated that a rating will be 
assigned from 0 percent to 100 percent depending on the 
disability involved and explained that VA uses a schedule for 
evaluating disabilities that is published in Title 38, Code 
of Regulations, Part 4.  It was also noted that a disability 
evaluation other than the level found in the schedule for a 
specific condition can be assigned if the impairment is not 
adequately covered by the schedule.  The October 2007 letter 
further indicated that evidence of the nature and symptoms of 
the disability, the severity and duration of the symptoms, 
and the impact of the condition and symptoms on employment 
would be considered in determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the Veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
October 2007 letter indicated that the evidence could be a 
statement from a physician containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and test.  It was also 
noted that he could submit statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner his disability had worsened and 
that he could submit his own statement describing the 
symptoms, their frequency and severity, and other 
involvement, extension, and other disablement caused by the 
disorder.  The October 2007 letter further listed examples of 
evidence, which included information about on-going 
treatment, Social Security Administration determinations, 
statements from employers, and lay statements from people who 
have witnessed how the disability symptoms affect him.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the May 2003, May 2004, and 
October 2007 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request any pertinent records 
held by Federal agencies, such as military records, and VA 
medical records.  The Veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
May 2003, May 2004, and October 2007 letters notified the 
Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  The September 2002, May 2003, May 
2004, and October 2007 letters also requested that he 
complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.   In addition, the May 2003, May 2004, and October 
2007 letters informed the Veteran that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.

Moreover, to the extent that there is any inadequacy 
regarding the notice provided to the Veteran pertaining to 
effective dates, the Board finds no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the Veteran is not entitled to an 
increased evaluation for his lumbar spine and left shoulder 
disabilities.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with his claims.  He has not 
identified any other outstanding medical records that are 
pertinent to his service-connected spine or left shoulder 
disabilities.  

The Veteran was also afforded VA examinations in October 
2002, September 2003, and July 2008 in connection with his 
claims for an increased evaluation for his spine and left 
shoulder disabilities.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination, and fully address the rating 
criteria that are relevant to rating the disabilities in this 
case.

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected spine or left shoulder disabilities since he was 
last examined. 38 C.F.R. § 3.327(a).  The duty to assist does 
not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case. 


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.


I.  Residuals of a Low Back Injury

The Veteran is currently assigned a 20 percent disability 
evaluation for his residuals of a low back injury with L4-5 
disc space narrowing and retrolisthesis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5293.  When an unlisted 
disease, injury, or residual is encountered, requiring rating 
by analogy, the diagnostic code number will be "built-up" 
as follows.  The first two digits will be selected from that 
part of the schedule most closely identifying the part or 
system of the body involved.  The last two digits will be 
"99" for all unlisted conditions. 38 C.F.R. §§ 4.20, 4.27.

The Veteran filed his claim for an increased evaluation in 
August 2002.  The Board notes that during the pendency of 
this appeal, VA issued new schedular criteria for rating 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, which became effective September 23, 
2002.  VA subsequently amended the rating schedule again for 
evaluating disabilities of the spine, contained in 38 C.F.R. 
§ 4.71a, which became effective on September 26, 2003.  The 
new criteria for evaluating service-connected spine 
disabilities are codified at newly designated 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 through 5243.  However, the 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule contained in 38 U.S.C.A. 
§ 5110(g) prevents the application of a later, liberalizing 
law to a claim prior to the effective date of the 
liberalizing law.  That is, for any date prior to September 
23, 2002 and September 26, 2003, neither the RO nor the Board 
could apply the revised rating schedule.

The Veteran was notified of these regulation changes in the 
February 2004 statement of the case.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the Veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Under the old regulations, Diagnostic Code 5293 provided a 10 
percent disability evaluation for mild intervertebral disc 
syndrome.  A 20 percent disability was warranted for moderate 
intervertebral disc disease with recurring attacks. 

Diagnostic Code 5292 also provided for ratings based on 
limitation of motion of the lumbar spine.  A 10 percent 
disability evaluation was assigned for slight impairment.  
When such limitation of motion was moderate, a 20 percent 
rating was warranted.  

Under Diagnostic Code 5295, a 10 percent disability 
evaluation was assigned for a lumbosacral strain with 
characteristic pain on motion.  A 20 percent rating was 
contemplated for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

In addition, as previously noted, the rating criteria for 
Intervertebral Disc Syndrome were revised effective September 
23, 2002.  Under the revisions to Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) was evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  A 10 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 weeks.  A 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 weeks.  See Amendment to Part 4, Schedule 
for Rating Disabilities, Effective September 23, 2002; 67 
Fed. Reg. 54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  When evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. Id. Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment. Id. Note (3).

On September 26, 2003, revisions to the VA rating schedule 
established a General Rating Formula for Diseases and 
Injuries of the Spine and a Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes. See 68 Fed. 
Reg. 166, 51454-51458 (August 27, 2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or, there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2009).

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of motion range of 
motion of the thoracolumbar spine is 230 degrees.  The normal 
ranges of motions for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  See 38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2009). See also 38 C.F.R. § 4.71a, Plate 
V (2009).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2009).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
residuals of a low back injury with L4-5 disc space narrowing 
and retrolisthesis.  The medical evidence of record does not 
show the Veteran to have had moderate intervertebral disc 
disease with recurring attacks.  Private medical records 
dated in February 2002 indicated that the Veteran reported 
having some numbness down his anterior thigh, but it was also 
noted that he did not have any neurological deficits.  A 
physical examination only revealed a little paraspinal muscle 
tenderness, and the lower extremities had equal strength and 
deep tendon reflexes.  In addition, private medical records 
dated in September 2002 documented him as having denied 
having any numbness, tingling, and weakness in his 
extremities, and he had normal deep tendon reflexes and 
strength.  The October 2002 VA examination also found the 
Veteran's deep tendon reflexes to be 2+ and equal 
bilaterally, and a straight leg raise test was negative from 
sitting and lying position.  He was able to perform tiptoeing 
and standing on his heels.  There is simply no evidence 
showing that the disorder was productive of moderate 
intervertebral disc disease.  Therefore, the Veteran has not 
been shown to have met the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5293. 

In addition, the medical evidence of record does not show the 
Veteran to have had moderate limitation of motion of the 
lumbosacral spine.  In fact, the October 2002 VA examination 
revealed 75 degrees of forward flexion and 20 degrees of 
extension as well as normal lateral flexion and rotation.  
The Board notes that, as of 2002, there was no specific 
measure of the range of motion of the lumbar spine included 
in the regulations used to evaluate disabilities of the 
spine.  However, range of motion measurements were added with 
the September 2003 change in regulations. See Plate V, 38 
C.F.R. § 4.71a (2004).  While the substantive change in 
regulations from September 2003 cannot be used to evaluate 
the Veteran's level of disability prior to the change, the 
range of motion measurements from Plate V are instructive in 
understanding the given range of motion measurements and how 
they relate to the terms used in the earlier rating criteria, 
such as "moderate" or "severe."  In regard to the 
thoracolumbar spine, a full range of motion for forward 
flexion is 90 degrees, backward extension is to 30 degrees, 
left and right lateral flexion is to 30 degrees, and left and 
right rotation is to 30 degrees.  See 38 C.F.R. § 4.71a, 
Plate V (2008).  Thus, the medical evidence of record has not 
demonstrated that the Veteran had moderate limitation of 
motion of lumbar spine.  Therefore, the Board finds that the 
Veteran has not met the criteria for an increased evaluation 
in excess of 10 percent under Diagnostic Code 5292.

The Board also notes that the Veteran has not been shown to 
have had a lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  In fact, private medical records dated in 
February 2002 only revealed a little paraspinal muscle 
tenderness.  The October 2002 VA examiner also indicated that 
the Veteran did not have spasm of the paravertebral muscles, 
and his lateral flexion and rotation were considered normal 
at that time.  Therefore, the Board finds that the Veteran 
has not met the criteria for an evaluation in excess of 10 
percent under Diagnostic Code 5295.

In addition, the medical evidence does not reveal 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least two weeks but less than 
four weeks during the past 12 weeks.  As previously noted, an 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1.  In this case, there are no treatment records 
associated with the claims file indicating that the Veteran 
was prescribed bed rest by any physician.  Indeed, the July 
2008 VA examiner noted that the Veteran did not have any 
incapacitating episodes or hospital admission related to his 
lower back disorder during the previous 12 months.  Thus, he 
does not meet the criteria under the revised version of 
Diagnostic Code 5293.

Moreover, when the evidence of record is considered under the 
revised rating schedule that became effective on September 
26, 2003, the Board also finds that an increased evaluation 
is not warranted for the Veteran's service-connected spine 
disability.  The medical evidence of record does not show the 
Veteran to have forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  In 
fact, the July 2008 VA examiner indicated that the Veteran 
did not have spasm of the paravertebral muscles.  A physical 
examination at that time also found him to have forward 
flexion to 75 degrees, extension to 15 degrees, lateral 
bending to the right and left to 30 degrees, and rotation to 
the right and left to 30 degrees.  Therefore, the Board finds 
that the Veteran has not met the criteria for an evaluation 
in excess of 10 percent under the revised rating criteria. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
Veteran suffers from a separate neurological disability 
distinct from his service-connected residuals of a low back 
injury with L4-5 disc space narrowing and retrolisthesis.  
The medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent criteria.  Indeed, private 
medical records dated in March 2003 noted that the Veteran 
had normal deep tendon reflexes and strength as well as a 
negative straight leg raise.  Other private medical records 
dated in the same month did document the Veteran's report of 
radiation into the legs in the L5 distribution, but a 
physical examination revealed normal strength, reflexes, and 
sensation, and a straight leg raise test was negative 
bilaterally.  In addition, private medical records dated in 
April 2003 noted that the Veteran did not have much radicular 
symptoms, and he denied having any type of numbness or 
shooting pain in the lower extremities as well as any bowel 
or bladder changes.  A physical examination found him to have 
a negative straight leg raise, and the patella and Achilles 
reflexes were equal bilaterally.  There was no atrophy, 
swelling, or decrease in strength in the upper or lower 
extremities.  Private medical records dated in May 2003 
further noted that the Veteran was not having any bowel or 
bladder incontinence or overt weakness in his legs.  
Moreover, private medical records dated in June 2003 noted 
that there was no numbness or tingling in the legs, and VA 
medical records dated in March 2004 indicated that there were 
no neurological deficits.  VA medical records dated in April 
2004 did document the Veteran's complaints of low back pain 
radiating into his buttocks, but he denied having leg 
symptoms or bowel or bladder involvement.  He had a negative 
straight leg raise test, and strength was 5/5 bilaterally.  
VA medical records dated in May 2004 also documented the 
Veteran's complaints of low back pain with a left radicular 
component; however, there were no objective findings reported 
at that time.  In addition, the Veteran denied having any 
bladder or bowel complaints related to his lower back pain at 
the time of the July 2008 VA examination.  A neurological 
examination also revealed negative straight leg raising from 
the sitting and lying positions, and the Veteran was able to 
tiptoe and stay on his heels.  Therefore, the Board concludes 
that the Veteran does not suffer from additional neurological 
deficiency so as to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders.  See Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
spine disability is not warranted on the basis of functional 
loss due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions and that the July 2008 VA examination 
revealed increased pain, fatigability, lack of endurance, and 
5 degrees of decreased flexion and extension after repetitive 
motion.  However, the effect of the pain in the Veteran's 
lumbar spine is contemplated in the currently assigned 10 
percent disability evaluation.  The Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the Veteran's residuals of a low back injury 
with L4-5 disc space narrowing and retrolisthesis.


II.  Residuals of a Left Shoulder Injury

The Veteran is currently assigned a 20 percent disability 
evaluation for his residuals of a left shoulder injury 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5203-5201.  
The hyphenated diagnostic code in this case indicates that 
the impairment of the clavicle or scapula under Diagnostic 
Code 5203 is the service-connected disorder and that the 
limitation of motion of the arm under Diagnostic Code 5201 is 
a residual condition.  Rating by analogy is appropriate where 
an unlisted condition is encountered, and a closely related 
condition which approximates the anatomical localization, 
symptomatology and functional impairment is available. 38 
C.F.R. § 4.20.

Under Diagnostic Code 5203, a 20 percent disability 
evaluation represents the maximum schedular rating available.  
Consequently, the Veteran is not entitled to an increased 
evaluation under that diagnostic code.

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
major or minor arm at shoulder level or for limitation of the 
minor arm to midway between side and shoulder level.  A 30 
percent disability evaluation is warranted when the minor arm 
is limited to 25 degrees from the side.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the Veteran 
is right-handed and as such, minor, as opposed to major, 
shoulder disability ratings are applicable. 38 C.F.R. § 4.69.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his 
residuals of a left shoulder injury.  The medical evidence of 
record does not show that his left arm is limited to 25 
degrees from the side.   In fact, the October 2002 VA 
examiner commented that the Veteran only had mild limitation 
of motion, and in particular, indicated that he had abduction 
to 140 degrees.  Private medical records dated in August 2003 
also noted that the Veteran's left shoulder had a full range 
of motion, and in March 204, his shoulder abduction strength 
was good.  Although other private medical records dated in 
March 2004 indicate that he was referred to physical therapy 
due to decreased strength, function, and range of motion, 
there was was no range of motion findings indicating that his 
left arm was limited to 25 degrees from the side.  In 
addition, the September 2003 and July 2008 VA examiners noted 
that the Veteran had 140 degrees of abduction.  As such, the 
Veteran has not been shown to have met the criteria for an 
evaluation in excess of 20 percent under Diagnostic Code 
5201.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, such as that governing ankylosis of scapulohumeral 
articulation and other impairment of the humerus, the Board 
finds that the criteria for a rating in excess of 20 percent 
for his left shoulder disability are simply not met. See 38 
C.F.R. § 4.71a, Diagnostic Code 5200 and 5202 (2009).  In 
this regard, the medical evidence of record does not show the 
Veteran to have ankylosis of scapulohumeral articulation or 
other impairment of the humerus.  As demonstrated by the 
range of motion findings of record, the Veteran's arm and 
shoulder do not appear to be fixed or immobile.  The Board 
notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).  Moreover, 
the October 2002, September 2003, and July 2008 VA examiners 
indicated that the Veteran's left shoulder had a normal 
configuration, and there is no other indication that he has 
fibrous union of the humerus, nonunion of the humerus, (false 
flail joint), or loss head of the humerus (flail shoulder).  
Therefore, the Board finds that the Veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
5200 and 5202.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's left shoulder 
disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain on 
numerous occasions.  However, the effect of the pain in the 
Veteran's left shoulder is contemplated in the currently 
assigned 20 percent disability evaluation under Diagnostic 
Codes 5203-5201.  Indeed, the March 2003 rating decision 
specifically contemplated this pain in its continuation of 
the 20 percent disability evaluation.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, excess 
fatigability, or incoordination to the degree that would 
warrant an increased evaluation.  Although the July 2008 VA 
examiner indicated that the Veteran had increased pain, 
fatigability, and lack of endurance after repetitive motion 
of the left shoulder joint, he also stated that there was no 
change in the range of motion.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the Veteran's residuals of a left 
shoulder injury.


III.  Conclusion

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected spine and 
left shoulder disabilities have caused marked interference 
with employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disabilities.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).



ORDER

An evaluation in excess of 10 percent for residuals of a low 
back injury with L4-5 disc space narrowing and retrolisthesis 
is denied.

An evaluation in excess of 20 percent for residuals of a left 
shoulder injury is denied.


REMAND

Reasons for Remand:  To obtain additional treatment records.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, it appears that there may be additional 
treatment records not associated with the claims file. The 
Board remanded the case in September 2007, in pertinent part, 
to obtain additional treatment records.  Although the Veteran 
did not identify any further treatment following the remand, 
the Board notes that he did previously submit a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in August 2005 in which he 
indicated that he had received treatment for his knee from 
Dr. J. (initials used to protect the Veteran's privacy).  
However, the claims file does not contain treatment records 
from that physician.  Nor does it appear that any attempt was 
made to obtain those records.  Such records may prove to be 
relevant and probative.  Therefore, the RO should attempt to 
obtain and associate with the claims file any and all 
treatment records pertaining to the Veteran's residuals of a 
left knee injury.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected left knee disability.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for the 
medical records identified by the 
Veteran in an August 2005 VA Form 21-
4142.

2.  After completing the action above, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.  Further development may 
include affording the Veteran a VA 
examination.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


